Campbell, J.,
delivered the opinion of the court.
This case presents the question whether the settlement of a disputed claim, by payment of a sum less than the demand to one of the joint creditors, is a bar to an action on such claim, and we agree with the learned judge of the Circuit Court in holding the affirmative of this question.
A compromise of a disputed matter binds both parties. Long v. Shackleford, 25 Miss. 559. A payment to one of several joint creditors, or an accord and satisfaction with one of the plaintiffs, is good, without showing that the plaintiff who made the settlement had authority from the others to make it. Wallace v. Kelsall, 7 M. & W. 264; Husband v. Davis, 10 C. B. 645; Morrow v. Starke, 4 J. J. Marsh. 367 ; Wright v. Ware, 58 Ga. 150; Weston v. Weston, 35 Maine, 360; 2 Chitty on Contracts, 1132. Mrs. Furdick, with whom it appears that the settlement of the judgment was made, was not merely a nominal plaintiff, but was one of the usees, being one of the payees of the note sued on, and the settlement made with her of the judgment extinguished it as a cause of action.

Judgment affirmed.